Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-27
             Lower Tribunal Nos. 14-12640 SP and 19-23 AP
                          ________________


                              David Rivera,
                                  Appellant,

                                     vs.

     State Farm Mutual Automobile Insurance Company,
                                  Appellee.


       An Appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

     George A. David, for appellant.

      Akerman LLP, Tracy T. Segal (West Palm Beach), Marcy Levine
Aldrich, and Nancy A. Copperthwaite, for appellee.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     FERNANDEZ, J.
      Plaintiff David Rivera appeals the county court’s Final Judgment

entered in favor of defendant State Farm Mutual Automobile Insurance

Company, as well as the court’s order denying Rivera’s motion for rehearing.

The issue before this Court is whether Rivera’s pre-suit demand letter sent

to State Farm pursuant to section 627.736(10), Florida Statutes (2014) met

the specificity requirements demanded in that statute. For the reasons that

follow, we find that Rivera’s letter was deficient under the personal injury

protection (“PIP”) statute and thus affirm the county court’s orders on appeal.

                                   FACTS

      State Farm Mutual Automobile Insurance Company issued an

automobile insurance policy with PIP benefits up to $10,000.00 to Rivera,

the insured. Rivera’s policy stated the following:

      We will pay in accordance with the No-Fault Act properly billed
      and documented reasonable charges for bodily injury to an
      insured caused by an accident resulting from the ownership,
      maintenance, or use of a motor vehicle as follows:

      1.    Medical Expenses

      We will pay 80% of properly billed and documented medical
      expenses, but only if that insured receives initial services and
      care from a provider described in A. below within 14 days after
      the motor vehicle accident that caused the bodily injury to the
      insured.

Rivera alleges he was injured in a car accident on March 28, 2014 while the

policy was in effect. Three medical providers submitted bills to State Farm


                                      2
for medical services rendered to Rivera. These bills included a physician visit

in April 2014, an imaging exam in July 2014, and multiple treatment sessions

at Chiropractic Clinics of South Florida between April and August 2014. State

Farm paid the medical bills submitted by these providers, which Rivera does

not dispute. State Farm did not receive any other medical bills for Rivera.

      In Florida, the “PIP statute requires reimbursement of transportation

costs incurred in connection with medical treatment that is reasonably

medically necessary.” Malu v. Security Nat’l. Ins. Co., 898 So. 2d 69, 74 (Fla.

2005). Therefore, on July 10, 2014, Rivera’s counsel sent his first PIP

benefits transportation costs claim to State Farm. Rivera sought to recover

PIP transportation benefits for sixteen (16) treatment dates at “Kendall

Chiropractic.” State Farm claimed it never received any bills from an entity

named Kendall Chiropractic for services rendered to Rivera. The July 10,

2014 letter sent by Rivera stated, in part, the following:

      David Rivera owned his vehicle and traveled from 15341 S.W.
      153rd Street for 16 treatments with Kendall Chiropractic and
      returned to 15341 S.W. 153rd Street for 96 [sic]. Accordingly [sic]
      David Rivera drove 96 miles for a partial portion of his medical
      treatment in this matter. David Rivera’s reasonable
      transportation expense is .61 cents a mile.

This letter did not list the treatment dates, the address for Kendall

Chiropractic, nor the total dollar amount for each trip that State Farm would

need to pay to avoid Rivera proceeding with his lawsuit. Additionally, the


                                       3
letter mistakenly stated that he traveled to Kendall Chiropractic instead of

Chiropractic Clinics of South Florida where Rivera was actually treated.

      On July 25, 2014, State Farm sent Rivera a letter requesting that he

provide the dates of his sixteen trips and the number of miles for each date

that Rivera traveled to and from his medical provider. On August 7, 2014,

Rivera sent a second letter to State Farm specifying each of the dates Rivera

traveled for treatment, this time listing only twelve dates instead of sixteen.

The letter further stated that Rivera traveled an average of six miles for each

date listed, but it did not provide the amount Rivera incurred on each date.

      Thereafter, Rivera’s attorney sent an August 11, 2014 pre-suit demand

letter to State Farm titled, “Demand Letter Under FS 627.736(10).” This letter

attached Rivera’s July 10, 2014 letter, which had requested reimbursement

for twelve travel dates. However, the letter provided no further information

regarding the transportation expenses claim resulting from Rivera’s March

2014 automobile accident.

      On September 17, 2014, State Farm sent Rivera’s attorney a letter

stating that:

            [Y]our correspondence does not comply with F.S.
      627.736(10) in that your office failed to state with specificity or
      include “an itemized statement specifying each exact amount,
      date of treatment, service or accommodation and the type of
      benefit claimed to be due.”



                                      4
            Lastly, your correspondence may not comply with Florida
      Statue 627.736(10) as it fails to state the complete/exact name
      of the insured upon which such benefits are being sought.

            However, since now overdue, please find the enclosed
      drafts which include indemnity, interest penalty and postage.
            …

             We reserve our right to raise any defenses concerning the
      validity of the demand letter or any other defenses that relate to
      this claim for No-Fault benefits.


State Farm paid Rivera a total of thirty-two dollars and fifty-four cents

($32.54) for twelve travel dates at six miles per visit and fifty-six-and-a-half

cents ($0.56.5) per mile at the eighty percent (80%) PIP reimbursement rate,

plus sixteen cents ($0.16) interest for a total of thirty-two dollars and seventy

cents ($32.70).

      Because State Farm paid Rivera 56.5 cents per mile and not the 61

cents per mile he requested, Rivera claimed State Farm still owed him $2.59.

Accordingly, he sued State Farm in September 2014 in Miami-Dade County

Court to recover the alleged overdue no-fault mileage benefits. Importantly,

under section 627.428 of the Florida Insurance Code, Rivera also claimed

he was entitled to attorney’s fees for being forced to sue State Farm.

      State Farm filed affirmative defenses including its third affirmative

defense that Rivera’s pre-suit demand letter for the alleged transportation

benefits failed to comply with section 627.736(10) because it failed to “state


                                       5
with specificity or include an itemized statement specifying each exact

amount, date of treatment, service or accommodation, and the type of

benefits claimed to be due” while not taking into account payments made by

the State Farm in this claim. Thereafter, Rivera filed an Amended Complaint

in March 2015. The Amended Complaint does not provide the name of the

medical provider, the medical provider’s address, the mileage for which

Rivera requests reimbursements, the total amount owed, the dates of travel,

or the amount per mile requested.

      State Farm then moved for summary judgment in January 2016

claiming Rivera failed to comply with section 627.736(10) because the

demand letter lacked the specificity required by the statute. In support of its

motion, State Farm filed the affidavits of Betsy Potter and Anthony Romney

(State Farm employees assigned to Rivera’s claim). Potter affirmed that

State Farm received medical bills on behalf of Rivera from three providers

but never received anything from Kendall Chiropractic. She stated that State

Farm received the July 10, 2014 letter, as well as the August 11, 2014 letter

titled “Demand Letter Under FS 627.736(10)” which attached a copy of the

July 10, 2014 letter. Potter stated neither letter indicated the amount that

State Farm could have paid to avoid suit. Furthermore, she stated neither

letter provided the dates of service on which Rivera incurred the alleged



                                      6
transportation expenses or the addresses which Rivera allegedly traveled to

and from.

      In Romney’s affidavit, he affirmed that State Farm sent a letter on July

25, 2014 to Rivera’s counsel requesting an itemized list of dates and number

of miles traveled relating to Rivera’s request for mileage reimbursement.

Romney further stated that Rivera responded with a letter dated August 7,

2014. The August 7, 2014 letter was attached to Romney’s affidavit and

stated “Mr. Rivera traveled on average six miles using the most efficient

Google maps route on: April 1, 2014; April 7, 2014; April 9, 2014; April 11,

2014; April 16, 2014; April 18, 2014; April 21, 2014; April 23, 2014; April 25,

2014; April 28, 2014; April 30, 2104 and May 2, 2014.” No other information

was provided in the letter. Both affidavits further attached business records,

including medical bills submitted to State Farm and the previously discussed

correspondence between State Farm and Rivera’s counsel. In addition,

State Farm filed a copy of Rivera’s automobile policy, as well as the

transcript of his deposition.


      On April 20, 2017, Rivera filed his “Opposition to Defendant’s Motion

for Summary Judgment.” He claimed in his motion that:

      19) In the instant case, Defendant’s summary judgment motion
      contends that both Plaintiff’s initial demand letter dated July 10,



                                      7
     2014 as well as Plaintiff’s pre-suit demand letter dated August
     11, 2014 are defective.

     20) The crux of Defendant’s summary judgment motion is that
     because Plaintiff’s July 10, 2014 initial demand letter was
     defective, Plaintiff’s August 11, 2014 pre-suit demand letter is
     also defective. … However, this legal theory raised in
     Defendant’s summary judgment motion is different from the legal
     theory raised in Defendant’s Third Affirmative Defense.
     Defendant’s third affirmative defense addresses Rivera’s claim
     of an insufficient pre-suit demand letter.
     …

     24) Defendant’s Third Affirmative Defense only claims an alleged
     deficiency in Plaintiff’s August 11, 2014 pre-suit demand letter.
     …

     34) Since Defendant’s summary judgment motion presented a
     different legal theory attacking Plaintiffs’ pre-suit demand letter
     in this case than the theory raised in its Answer To Plaintiff’s
     amended complaint, Defendant’s summary judgment motion
     must be denied.

     Rivera further argued, in the alternative, that his demand letter placed

State Farm on notice of Rivera’s claim. He contended that Romney’s

deposition on September 14, 2016, where he admitted that State Farm paid

Rivera’s PIP transportation claim directly contradicted State Farm’s position

argued in its motion for summary judgment. Rivera contended that at

Romney’s deposition, Romney confirmed that the July 10, 2014 letter was

timely received by State Farm. He confirmed that the August 11, 2014 letter

was received on August 18, 2014. He stated that the July 10, 2014 letter

requested 61 cents per mile, but State Farm did not pay it because the


                                     8
reasonable charges under the policy stated that the state or federal schedule

would apply, thus 56.5 cents per mile was reasonable for this claim. Romney

stated that the amount in the IRS schedule was the maximum charges in the

no fault act in the policy in question. Romney confirmed that State Farm paid

Rivera $32.54 for his PIP transportation claim on September 4, 2014, which

was based on a federal and state mileage rate pursuant to the IRS

guidelines. In addition, on September 21, 2017, Rivera filed “Plaintiff’s

Motion for Summary Final Judgment,” where he argued, in part, that the trial

court could not consider State Farm’s argument that Rivera’s demand letter

was insufficient because State Farm did not raise this issue in its pleadings.

      On February 14, 2018, Rivera’s deposition was taken. He could not

answer many of the questions because he stated he could not remember.

      On June 20, 2018, a hearing was held before the county court on State

Farm’s motion for summary judgment. The trial court took everything under

advisement and a week later entered summary judgment for State Farm on

July 27, 2018. In its very thorough final judgment order, the county court

found that the pre-suit demand letter for alleged transportation benefits failed

to comply with section 627.736(10) because it failed to “state with specificity

or include an itemized statement specifying each exact amount, date of




                                       9
treatment, service or accommodation, and the type of benefits claimed to be

due.”

        Rivera filed a motion for rehearing arguing the same points he argued

in response to State Farm’s motion for summary judgment. The county court

held a hearing on the motion. On January 11, 2019, the trial court denied

Rivera’s motion for rehearing, as well as his cross-motion for summary final

judgment. Rivera then appealed the county court’s decision.

        Rivera argues that the trial court committed reversible error in granting

State Farm’s motion for summary judgment by too narrowly construing the

statute in favor of precluding Rivera’s claim. State Farm answers that the

county court correctly granted summary judgment in State Farm’s favor due

to Rivera’s deficient demand letter. For the following reasons, we agree with

State Farm and affirm.

                           STANDARD OF REVIEW

        The standard of review is de novo, as the granting of a motion for

summary judgment involves a question of law arising from undisputed facts.

Florida Bar v. Greene, 926 So. 2d 1195, 1200 (Fla. 2006); Sierra v. Shevin,

767 So. 2d 524, 525 (Fla. 3d DCA 2000). Furthermore, “[b]ecause the

question presented requires this Court to interpret provisions of the Florida

Motor Vehicle No-Fault Law – specifically, the PIP statute – as well as to



                                        10
interpret the insurance policy, our standard of review is de novo.” Geico Gen.

Ins. Co. v. Virtual Imaging Servs., Inc., 141 So. 3d 147, 152 (Fla. 2013).

                                 ANALYSIS

      The sole issue this Court must decide is whether Rivera’s demand

letters met the specificity requirements of section 627.736(10). If so, Rivera

would be entitled not only to the $2.59 he claims he is owed in transportation

costs, but he would also be entitled to his attorney’s fees as well, according

to section 627.428, Florida Statutes (2014). However, a careful reading of

the section 627.736(10) indicates that Rivera’s demand letters were deficient

under the statute. We thus affirm and write further to clarify what section

627.736(10) requires in a pre-suit demand letter.

      “It is well settled that legislative intent is the polestar that guides a

court's statutory construction analysis.” Knowles v. Beverly Enters.-Fla., Inc.,

898 So. 2d 1, 5 (Fla. 2004). In determining that legislative intent, a court

looks first to the statute's plain language. Borden v. E.-European Ins. Co.,

921 So. 2d 587, 595 (Fla. 2006). If the statute is clear and unambiguous,

“courts will not look behind the statute's plain language for legislative intent

or resort to rules of statutory construction to ascertain intent.” Id. As the

Florida Supreme Court stated in Allstate Insurance Company v. Holy Cross

Hospital, Inc., 961 So. 2d 328, 334 (Fla. 2007):



                                      11
       “Where the wording of the [No–Fault] Law is clear and amenable
      to a logical and reasonable interpretation, a court is without
      power to diverge from the intent of the Legislature as expressed
      in the plain language....” Warren v. State Farm Mut. Auto. Ins.
      Co., 899 So. 2d 1090, 1095 (Fla. 2005) (quoting Rodriguez, 808
      So. 2d at 85).

“Further, words must be given their plain meaning and statutes should be

construed to give them their full effect.” Jones v. State, 966 So. 2d 319, 326

(Fla. 2007) (citation omitted). In addition, “[w]here possible, it is the duty of

the courts to adopt that construction of a statutory provision which

harmonizes and reconciles it with other provisions of the same act.”

Woodgate Dev. Corp. v. Hamilton Inv. Trust, 351 So. 2d 14, 16 (Fla. 1977).

      The stated purpose of Florida’s Motor Vehicle No-Fault Act is “to

provide for medical, surgical, funeral, and disability insurance benefits

without regard to fault, and to require motor vehicle insurance securing such

benefits . . . .” § 627.731, Fla. Stat. (2014). “Without a doubt, the purpose of

the no-fault statutory scheme is to ‘provide swift and virtually automatic

payment so that the injured insured may get on with his [or her] life without

undue financial interruption.’” Ivey v. Allstate Ins. Co., 774 So. 2d 679, 683-

84 (Fla. 2000) (quoting Gov't Emps. Ins. Co. v. Gonzalez, 512 So. 2d 269,

271 (Fla. 3d DCA 1987)).

      In 2001, the legislature amended the statute to require an insured to

provide a pre-suit notice of intent to initiate litigation. § 627.736(11)(a), Fla.


                                       12
Stat. (2001). 1 Section 627.736(10), Florida Statutes (2014), requires a

demand letter as a condition precedent to an insured filing a lawsuit to

recover PIP benefits. In its current form, section 627.736(10) provides, in

pertinent part, the following:

                    (10) Demand letter.--

                     (a) As a condition precedent to filing any action for
        benefits under this section, written notice of an intent to initiate
        litigation must be provided to the insurer. Such notice may not be
        sent until the claim is overdue, including any additional time the
        insurer has to pay the claim pursuant to paragraph (4)(b).

                   (b) The notice must state that it is a “demand letter
        under s. 627.736” and state with specificity:

                     1.    The name of the insured upon which such
        benefits are being sought, including a copy of the assignment
        giving rights to the claimant if the claimant is not the insured.

                   2.   The claim number or policy number upon which
        such claim was originally submitted to the insurer.

                     3.    To the extent applicable, the name of any
        medical provider who rendered to an insured the treatment,
        services, accommodations, or supplies that form the basis of
        such claim; and an itemized statement specifying each exact
        amount, the date of treatment, service, or accommodation, and
        the type of benefit claimed to be due. A completed form satisfying
        the requirements of paragraph (5)(d) or the lost-wage statement
        previously submitted may be used as the itemized statement. To
        the extent that the demand involves an insurer's withdrawal of
        payment under paragraph (7)(a) for future treatment not yet
        rendered, the claimant shall attach a copy of the insurer's notice
        withdrawing such payment and an itemized statement of the

1
    Subsection (11) was later renumbered (10).

                                        13
      type, frequency, and duration of future treatment claimed to be
      reasonable and medically necessary.

The statute also subjects an insurer who pays benefits late to penalties and

imposes attorney’s fees if the insured is required to file suit due to late

payment by the insurer. United Auto. Ins. Co. v. Rodriguez, 808 So. 2d 82

(Fla. 2001); see also § 627.428, Fla. Stat. (2014).

      Once an insured files his insurance claim and the benefit payments are

overdue, the statute is very specific regarding the detailed information the

insured is required to furnish to the insurer before the insured can proceed

to file a lawsuit. Thus, when filing a PIP claim that includes transportation

benefits, the insured must give the defendant written notice of intent to

initiate litigation by providing a pre-suit demand letter before the lawsuit can

be filed. As the statute clearly states, the letter “shall state with specificity”

“the name of any medical provider who rendered to an insured the treatment,

services, accommodations, or supplies that form the basis of such claim”

and “an itemized statement specifying each exact amount, the date of

treatment, service, or accommodation, and the type of benefit claimed to be

due.” (emphasis added). In addition, the purpose of the demand letter is not

just notice of intent to sue. The demand letter also notifies the insurer as to

the exact amount for which it will be sued if the insurer does not pay the

claim. As the 11th Circuit Court’s Appellate Division stated in Venus Health


                                       14
Center (a/a/o Joally Rojas) v. State Farm Fire & Casualty Co., 21 Fla. L.

Weekly Supp. 496a (Fla. 11th Cir. Ct. Mar. 13, 2014):

      If the intent of § 627.736(10) is to reduce the burden on the courts
      by encouraging the quick resolution of PIP claims, it makes
      sense to require the claimant to make a precise demand so that
      the insurer can pay and end the dispute before wasting the
      court's and the parties' time and resources. If the provider simply
      includes in its demand letter a statement of all the charges
      incurred -- as Venus did here -- without even deducting the
      amount the insurer already paid then it is not stating an exact
      amount that the insurer owes. If the PIP insurer must guess at
      the correct amount and is wrong, then the provider sues and
      exposes the insurer to attorney's fees. Before being subject to
      suit and attorney's fees, the insurer is entitled to know the exact
      amount due as fully as the provider's information allows.

Florida county courts, circuit courts, and the appellate divisions of circuit

courts have varied in their reading of the statute and the specificity required

by section 627.736(10). Many have interpreted the language of section

627.736 to require a strict construction of section 627.736(10), such as in

Menendez v. State Farm Mut. Auto. Ins. Co., No. 12-1780-SP-25, slip op.

(Fla. Miami-Dade Cty. Ct. June 4, 2018) (“specifications of § 627.736(1), Fla.

Stat. … must be strictly construed”); Chambers Medical Group, Inc. (a/a/o

Marie St. Hillare) v. Progressive Express Ins. Co., 14 Fla. L. Weekly Supp.

207a (13th Cir. App. Ct. Dec. 1, 2006) (“strict compliance with the notice

requirements is required to effect the purpose of the statute”); Venus Health

Center (a/a/o Joally Rojas) v. State Farm Fire & Casualty Co., 21 Fla. L.



                                      15
Weekly Supp 496a (Fla. 11th Cir. Ct. Mar. 13, 2014) (a claimant’s pre-suit

demand letter is required to reflect payment(s) made by an insurer). But

others have interpreted the statute’s requirements more loosely, such as in

Ortega v. Progressive American Ins. Company, 17 Fla. L. Weekly Supp.

982b, 11th Cir. Ct. July 2, 2010 (demand letter sent by the medical provider,

not the insured who filed suit against the insurer, deemed sufficient under

section 627.736(11)); Progressive Express Ins. Co. v. Polynice, 12 Fla. L.

Weekly Supp 1015b (9th Cir. Ct. July 18, 2015) (demand letter deemed

sufficient under section 627.736(11) where it included with specificity the

exact mileage due and the exact date range in which the insured incurred

the transportation expenses); L.P. Medical, Inc. a/a/o Regla Arenas v. State

Farm Mutual Automobile Ins. Co., 22 Fla. L. Weekly Supp 463a (11th Cir.

Ct/ Oct. 21, 2014) (the trial court found the plaintiff substantially complied

with section 627.736(10) in stating within her demand letter the named

insured, copy of the assignment, claim number, policy number, dates of

service, amount billed, amount claimed to be due and attaching a copy of

the medical provider’s itemized ledger).

      The Fourth District Court of Appeal in MRI Associates of America, LLC

v. State Farm Fire & Casualty Company, 61 So. 3d 462, 465 (Fla. 4th DCA

2011) stated:



                                     16
      The language of subsection 627.736(10)(b)3. requires precision
      in a demand letter by its requirement of an “itemized statement
      specifying each exact amount”; it also allows a subsection
      627.736(5)(d) health insurance claim form to be “used as the
      itemized statement.” A necessary conclusion of this language is
      that the statute requires the same precision in a subsection
      627.736(5)(d) health insurance claim form as it does in a
      subsection 627.736(11)(b)3. demand letter. This requirement
      makes sense. The statute seeks to encourage “the speedy
      payment of medical bills arising out of an auto accident by
      subjecting an insurer who pays late to penalties and imposing
      attorney's fees if suit is required.” Fountain Imaging, 14 Fla. L.
      Weekly Supp. at 614. The statute mandates that the amount at
      issue for a bill be specified early in the claims process. This
      requirement of precision in medical bills discourages
      gamesmanship on the part of those who might benefit from
      confusion and delay. The statutory requirements surrounding a
      demand letter are significant, substantive preconditions to
      bringing a cause of action for PIP benefits. See Menendez v.
      Progressive Express Ins. Co., 35 So. 3d 873, 879–80 (Fla. 2010).

We agree with the court in MRI Associates that the language of subsection

627.736(10)(b)3. “requires precision in a demand letter by its requirement of

an ‘itemized statement specifying each exact amount.’” MRI Assocs., 61 So.

3d at 465.

      In addition, we agree with the trial court’s interpretation of the statute

in the final judgment on appeal. The trial court provided a thorough analysis

regarding the statutory interpretation of this statute. The trial court quoted

the Eleventh Judicial Circuit County Court case, Menendez v. State Farm,

supra, wherein the county court stated:




                                      17
      A “substantial compliance” standard would trigger significant
      litigation as to sufficiency of the papers attached to a demand
      letter, the result of which would be that payment of claims would
      cease to be automatic, and providers would be relieve of their
      obligation under the Statute. … Inaccurate, misleading, illegibly,
      or stale information contained in a demand does not strictly
      comply with the statutory requirement.

      It is clear from the legislative intent and the supporting case law
      that strict specificity must be adhered to regarding the demand
      letter requirement. . . . The Court is not persuaded by Plaintiff’s
      arguments that Defendant should be required to interpret and/or
      review its own records to make sense of Plaintiff’s vague demand
      letter.

Menendez (internal citations omitted).

      In the case before us, the trial court found that the demand letter was

deficient because Rivera did not provide the address of the medical provider

or any dates of service in his July 10, 2014 attachment to the demand letter,

and he identified an incorrect medical provider for the alleged services

rendered. No evidence was introduced regarding the existence of Kendall

Chiropractic. The trial court further found that the testimony provided to the

court supported the finding of a deficient demand letter. As evidenced by

State Farm’s representative Romney, State Farm paid for the mileage that

Rivera requested in the itemized August 7, 2014 letter. In addition, Rivera

testified at his deposition that he “(1) is unaware of Kendall Chiropractic, (2)

had no recollection of the name and address of the actual medical provider,

and (3) could not state with any degree of specificity how he came up with


                                      18
the amount of 61 cents per mile.” Thus, the trial court found that the

“testimony on record belies a finding of a valid demand letter.”

      We further agree with how the trial court in the case before us

distinguished Progressive Express Insurance Company v. Polynice, supra,

a case cited by Rivera in support of his position. We thus cite to that portion

of the trial court’s Final Judgment with approval. In its Final Judgment, the

trial court stated:

      Finally, the Court recognizes the Ninth Circuit Court’s impressive
      exploration of the legislative intent behind Florida Statute §
      627.736(10) in Progressive Express Insurance Company v.
      Michelet Polynice, Fla. L. Weekly Supp. 1015b (Fla. 9th Cir. Ct.
      July 1, 2005), but the facts are distinguishable from the present
      case. In Polynice, the Plaintiff’s demand letter contained the
      dates of treatment, the total miles, and “the appropriate
      itemization of the benefits claimed as outstanding.” Id. The Ninth
      Circuit also found that the Plaintiff provided the Defendant with
      mileage forms referencing the name of the medical provider,
      dates of treatment, and total number of miles – all of which
      matched the information provided in the demand letter. Id.
      Therefore, the demand letter in Polynice passed muster.

      The demand letter in the present case does not comport with the
      legislative intent described in Polynice. A demand letter
      containing either a fictitious or erroneous name of a medial
      provider with no physical address for unspecified dates of
      treatment is insufficient to place an insurance company on notice
      of what bills or debts remain unpaid. The Court also notes that
      State Farm attempted to clarify the claim, but Plaintiff further
      muddied the waters by providing the August 7, 2014, letter in
      response to the request for clarification. Only four days after the
      August 7, 2014, letter, in which he requested payment for twelve
      visits, Plaintiff sent the demand letter with the July 10, 2014 letter
      attached, in which he requested payment for sixteen visits. The


                                       19
     circumstances surrounding the demand letter in this case are a
     far cry from the demand letter and mileage forms considered by
     the Polynice court.

     A plain reading of Plaintiff’s demand letter, and attachment
     thereto, shows that no genuine issue of material fact exists as to
     the demand letter’s failure to comply with Florida Statute §
     627.736(10). The record evidence supports this finding.
     Wherefore, Defendant is entitled to judgment as a matter of law.

We thus agree that under the facts of this record, Rivera did not serve State

Farm with a valid pre-suit demand letter as required by section 627.736(10).

The record reflects that Rivera provided State Farm with inaccurate or

inconsistent information beginning on July 10, 2014 when Rivera’s counsel

sent his first letter to State Farm to make Rivera’s claim for his PIP

transportation expenses.

                              CONCLUSION

     The correct remedy when a party has failed to comply with pre-suit

notice requirements is summary judgment. See Bridgeport, Inc. v. Tampa

Roofing Co., 903 So. 2d 306 (Fla. 2d DCA 2005). Accordingly, for the

reasons expressed above, we hold that in order for an insured’s pre-suit

demand letter to comply with section 627.736(10), it must provide the exact

information listed in the statute. Rivera’s August 11, 2014 letter failed to

include an itemized statement specifying the exact amount of requested

reimbursement for each trip, the dates of treatment, service or



                                     20
accommodation as required by the statute, whether he was seeking

reimbursement for twelve or sixteen trips, and the demand letter did not state

with specificity the amount due and owed or the addresses to which Rivera

allegedly traveled for each trip to incur his mileage costs. Thus, it was

deficient under section 627.736(10). Therefore, the trial court was correct in

entering summary judgment in State Farm’s favor for Rivera’s failure to

comply with section 627.736(10), Florida Statutes (2014). We thus affirm the

county court’s July 27, 2018 Final Judgment for the Defendant, as well as

the January 11, 2019 Order Denying Plaintiff’s Motion for Rehearing.

      Affirmed.




                                     21